Title: Joseph Milligan to Thomas Jefferson, 29 December 1816
From: Milligan, Joseph
To: Jefferson, Thomas


          
            
              Dear Sir
              Georgetown December 29th 1816
            
            Together with this you will receive the first proof of Political Economy
            No doubt you have long since given me up as one of the most Carless men regardless of what I said of what I had Said and without intention to perform My promise to you Respecting the publication of the book. but truly this was not the case; I have for two or three years laboured under pecuniary Embarassments from malicious Reports that were circulated against me amongst my Creditors They have like the Prophet Jonah with the great City laboured hard and felt much grieved that their predictions have not as yet become true—but that they might not altogether be accounted false Prophets they have brought
			 about ten Law-suits against me principally arrising out of Endorsements for others and that because the drawers of the Notes were out of town but in no instance will those Result in Loss to me,
			 Indeed the whole that I Shall have to pay including Cost will not be more than fifteen hundred dollars and that I trust I shall be able to do without a Sacrafice but I am determined to pay them the last Cent
            I have had the paper and type for the work past me more than a year but when I received the manuscript I was Engaged printing the Laws of the last Session of congress and that and Some other matters have delayed me thus long but now that I have commenced the work I must get it out as fast as it is possible to get the proofs to and from you
            I hope you will pardon me for troubling you with my difficulties but I thought it Necessary to tell you the true cause of the delay not with a view of asking assistance for that I trust is not necessary—
            There is one thing which you could do for me that is to Say to the present Secretary of State (If you thought So) that I would Execute any printing binding or Stationary business that might be wanted for the public with Care and attention and on Equitable terms—
            business is all that I want and that I will Execute on the best terms and If I get it I will in a few years be placed out of the grasp of those that used me in Such a manner as I trust I may never be tempted to treat them even If I should have them in my power
            
              With respect yours
              Joseph Milligan
            
          
          
            PS. by the next post you may Expect an other proof please Return the manuscript Copy with the proof sheet
          
        